internal_revenue_service number release date index number ---------------------------- -------------------------------------- ---------------------------- re --------------------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-109864-10 date date legend ---------------- spouse spouse ----------------------------------------------- date ------------------------- date ------------------------- date ------------------ date ---------------------------- attorney -------------------------------- attorney ---------------------------------- tax preparer --------------- accountant ------------------------ accounting firm ------------------------------- law firm ------------------------- law firm ------------------------------ year ------- year ------- year ------- year ------- trust company -------------------------------- bank ------------------------------------------------ x y ---------------------------------------- --------- --------- dear -------------- this letter responds to a letter from your authorized representative dated date and other correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate the generation-skipping_transfer gst exemptions of spouse and spouse taxpayers to year transfers to trust plr-109864-10 the facts and representations submitted are summarized as follows on date taxpayers executed an irrevocable_trust agreement creating trust for the benefit of taxpayers’ children and issue paragraph d of article second of trust provides that t he donors intend that the property to be held in trust shall consist entirely of property exempt from the federal generation-skipping_transfer gst tax the trust agreement was drafted by attorney of law firm who advised taxpayers to allocate their gst exemptions to all gifts made to trust on date sec_2 and in year spouse transferred to trust x shares and y shares respectively of stock in company a publicly traded company the year transfers in year taxpayers relied on tax preparer in the tax department of bank to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns to report the year transfers to trust to split the gifts and to allocate each spouse’s gst_exemption to the transfers on the year form sec_709 tax preparer reported the year transfers to trust but failed to allocate properly any part of either taxpayer’s gst_exemption to trust in year sec_3 and spouse hired accountant of accounting firm to assist with preparations for her divorce from spouse accountant reviewed taxpayers’ year gift_tax returns and concluded that taxpayers had not allocated their gst exemptions on their year gift_tax returns in their divorce settlement spouse and spouse agreed to have attorney of law firm request this ruling on behalf of taxpayers their divorce became final on date in year taxpayers have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate taxpayers’ gst exemptions to the year transfers to trust sec_2601 imposes a tax on every generation-skipping_transfer a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-109864-10 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 plr-109864-10 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied pursuant to sec_2513 spouse and spouse consented to split the year gifts thus spouse and spouse are treated as the transferors for gst purposes of one-half of the entire value of transfers made by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 taxpayers are granted an extension of time of days from the date of this letter to allocate their available gst exemptions to the year transfers to trust based on the gift_tax values of those transfers on the dates of each transfer the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for the years in which the transfers were made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-109864-10 except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on whether trust will have a zero inclusion_ratio as a result of taxpayers’ allocations of their gst exemptions to the year transfers to the trust this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ____________________________ leslie h finlow acting senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
